Citation Nr: 1821761	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-58 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss since December 21, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from January 1951 to December 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2016 decision of the Louisville, Kentucky, Regional Office (RO). On his November 2016 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing. In an April 2017 telephone call to VA, the Veteran withdrew his hearing request. The hearing request is cancelled and the Board will adjudicate the case based on the evidence. See 38 C.F.R. § 20.704(e) (2017). In June and September 2017, the Board remanded the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reason for the remand:

In the June 2017 Board remand, the RO was directed to add the April 2016 audiogram to the Veteran's file. The RO added VA treatment records including a record from the date the audiogram was performed. The audiogram results, however, were never added to the file. The relevant VA treatment record states that "An audiogram was obtained during this visit and is viewable via the tools menu of CPRS, under AUDIOGRAM DISPLAY." The Board does not have access to CPRS and the appeal, therefore, must be remanded. See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Associate with the Veteran's file the April 2016 audiogram results, including threshold measurements at all frequencies tested and word recognition results. 

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for bilateral hearing loss.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




